Citation Nr: 0425728	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  99-01 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1979 to 
December 1982.  The veteran's service records also reflect a 
possible period of service with the Army National Guard from 
1983 to 1990 that has not been verified.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision in 
which the RO, inter alia, denied service connection for PTSD 
and for a low back disability.  The veteran filed a notice of 
disagreement (NOD) in December 1998, and a statement of the 
case (SOC) was issued later that month.  The veteran filed a 
substantive appeal in January 1999.  


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claims on appeal for service connection 
for PTSD and for a low back disability has been accomplished.

2.	The competent medical evidence does not establish a 
diagnosis of PTSD.

3.	A low back disability was not shown in service, and there 
is no medical evidence of a nexus between any current low 
back disability and service.


CONCLUSIONS OF LAW

1.	The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A.       §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2003).

2.	The criteria for service connection for a low back 
disability have not been met.             38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.  

Through the December 1998 SOC, the September 2002 
supplemental SOC (SSOC), and the RO's letters of February 
2001 and June 2002, the RO notified the veteran and his 
representative of the legal criteria governing the claims, 
the evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claims.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claims.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claims.  In its February 2001 
letter, the RO informed the veteran of the recent enactment 
of the VCAA.  The RO also requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to enable it to obtain any 
VA or private treatment records, as well as requested that 
the veteran submit any additional evidence in his possession.  
In a June 2002 letter sent to the veteran, the RO informed 
the veteran that it had not yet obtained medical records from 
the Baptist Medical Hospital in Columbia, South Carolina, a 
private treatment provider identified previously by the 
veteran, and the RO requested that the veteran obtain these 
medical records himself, as well as submit any additional 
evidence in support of his claims.  Through these letters, 
the Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the December 1998 SOC 
explaining what was needed to substantiate the claims for 
service connection for PTSD and a low back disability within 
two months of the October 1998 rating decision on appeal, and 
the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the RO notified the veteran of the VCAA 
duties to notify and assist in its letters of February 2001 
and June 2002; the veteran responded that he had received 
treatment at numerous VA Medical Centers (VAMCs) as well as 
at two private facilities.  The RO thereafter contacted each 
of the listed VAMCs and obtained pertinent treatment records 
from those facilities where records were available; the RO 
also obtained medical records from one of the listed private 
facilities, the Providence Hospital in Columbia, South 
Carolina, and made repeated, though ultimately unsuccessful 
attempts to contact and obtain any available records from the 
Baptist Medical Center, also located in Columbia.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims on appeal is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

The Board further notes that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  As indicated below, the 
RO has obtained hospitalization and outpatient treatment 
reports from the Bronx VAMC dated from September 1990 to June 
1993; the VAMC in St. Cloud, Minnesota dated from June 1996 
to April 2001; the Dorn VAMC in Columbia, South Carolina 
dated from November 1997 to December 2000; the Ralph H. 
Johnson VAMC in Charleston, South Carolina dated from April 
2000 to April 2001; and Providence Hospital, a private 
medical facility, dated from August 2000 to November 2001.  
The RO scheduled the veteran for a June 2004 hearing before a 
Veterans Law Judge (VLJ) at the RO; however, the record 
indicates that the veteran failed to appear at this hearing.  
Moreover, the veteran has been given opportunities to submit 
evidence to support his claim, and has submitted personal 
statements dated June 2000 and March 2001.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.  

While in an Informal Hearing Presentation filed with the 
Board on August 2004, the veteran's representative noted that 
the veteran has not undergone VA examination in connection 
with either of the claims, the Board finds that no such 
examination is warranted.  Addressed in more detail below, VA 
and private medical evidence is currently of record; however, 
this evidence includes no diagnosis or assessment of PTSD, or 
opinion even suggesting that there exists a medical 
relationship between any current low back disability and 
service.  Under these circumstances, the Board finds that the 
evidence of record provides a sufficient basis to decide both 
of the claims on appeal, and that VA is not obliged to 
arrange for the veteran to undergo examination.  See 38 
U.S.C.A. § 5103A(d) (providing for medical examination or 
opinion, under certain circumstances, when necessary to make 
a decision on a claim); 38 C.F.R. § 3.159(c)(4).     

Accordingly, the Board finds that there is no prejudice to 
the veteran in proceeding, at this juncture, with a decision 
on each of the claims on appeal. 

II.	Background

The veteran's service medical records (SMRs) reflect no 
complaints, diagnoses of, or treatment for, any psychiatric 
condition or any injury or condition affecting the low back 
region.  The veteran's service personnel records also include 
no information that might suggest the presence of such 
conditions during service.

Treatment records from the Bronx VAMC dated from September 
1990 to June 1993 document the veteran's diagnoses of and 
ongoing treatment for substance abuse dependence and 
depression.   

Records from the St. Cloud VAMC dated from June 1996 to April 
2001, include a July 1996 report of an x-ray evaluation of 
the lumbosacral spine that showed mild diffuse degenerative 
changes to that area; the veteran also reported having a back 
injury approximately one month prior to that time.  Beginning 
in July 1996, these records also document repeated diagnoses 
of chronic lower back pain, as well as of a substance abuse 
disorder and major depressive disorder.  At least one of the 
psychiatric treatment providers at the St. Cloud VAMC that 
evaluated the veteran during this time period, stated that 
the veteran's depressive symptoms were likely the result of 
his substance abuse problems.         

Treatment records from the Dorn VAMC dated from November 1997 
to December 2000, also document ongoing treatment for chronic 
low back pain, substance abuse, and depression.  

In his September 1998 response to a PTSD questionnaire sent 
out by the RO, the veteran listed under the category of 
events underlying his claim for service connection for PTSD, 
his back injuries while stationed at Fort Campbell on or 
around May 1980, and his depression while at Fort Campbell.

Records from the Ralph H. Johnson VAMC in Charleston, South 
Carolina dated from April 2000 to April 2001 note the 
veteran's treatment for substance abuse, and also include a 
physician assistant's February 2001 assessment of the veteran 
as having a back strain.  

In his June 2000 statement, the veteran contended that his 
back condition and depressive symptoms were present during 
his active military service.  

Records from the Providence Hospital dated from August 2000 
to November 2001, include a February 2001 record of the 
veteran's hospitalization for a period of two days for 
psychiatric problems, including the veteran's report of 
having some suicidal thoughts.  There are no other records 
referring to any psychiatric condition, and there is also no 
record of any condition affecting the veteran's back.

In his March 2001 statement, the veteran contended that he 
experienced a back injury during service in 1981 while he was 
stationed at Fort Campbell, and that, since then, he has been 
having problems with his back.  The veteran also indicated 
that he was taking medication for depression.    

III.	Analysis

A.	PTSD

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2003). [Parenthetically, the Board notes 
that the version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD; that requirement has 
since been eliminated.  As regards the first of the three 
regulatory criteria, the revised version requires only a 
diagnosis rendered in accordance with 38 C.F.R. § 4.125(a), 
which incorporates the provisions of the 4th Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  A more recent amendment 
to 38 C.F.R. § 3.304(f), effective May 7, 2002, which 
pertains to evidence necessary to establish a stressor based 
on personal assault, does not change the three criteria noted 
above, and is inapplicable to the claim on appeal.  See 67 
Fed. Reg. 10330- 10332 (March 7, 2002).]. 

In this case, the claim for service connection for PTSD must 
be denied because there is no medical evidence in this case 
establishing that the veteran, in fact, suffers from PTSD.  
Treatment records from various VA medical facilities dated 
from the mid-1990s document the veteran's diagnosis of and 
treatment for substance abuse disorder and depression, but do 
not contain references to a diagnosis of PTSD, to include any 
report of a possible or probable assessment of PTSD.  There 
also is no documentation of treatment for symptoms that were 
deemed to be related to PTSD.  Additionally, the veteran has 
not alluded to the existence of any outstanding treatment 
records or other evidence that might present a diagnosis of 
PTSD.  In the absence of evidence of a medical diagnosis of 
PTSD, the Board must conclude that the first, essential 
criterion under 38 C.F.R. § 3.304(f) is not met. 

B.	Low Back Disability

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred in or aggravated by service.  
38 C.F.R. § 3.303(d).  

As indicated above, the veteran's SMRs in this case reflect 
no complaints, diagnoses, or findings pertaining to a low 
back disability in service.

Even if the Board were to accept, as credible, the veteran's 
assertions as to his alleged back injuries in service, the 
claim would nonetheless still be denied because an essential 
requirement for a grant of service connection-medical 
evidence of a causal relationship between a current 
disability and service-has not been met.  

While VA physicians have diagnosed the veteran with chronic 
low back pain, and a VA physician assistant has assessed the 
veteran on at least one occasion as having a back strain, 
thus providing evidence of a current disability, there is no 
medical evidence of a nexus between any current low back 
disability and service.  The medical records associated with 
the claims file, including those from both VA and private 
treatment providers, document only the recent diagnosis and 
treatment of the veteran's back problems, and do not in any 
respect suggest a relationship between these problems and the 
veteran's service.  Nor has the veteran identified any 
outstanding evidence that might demonstrate a medical 
relationship between the claimed low back disability and 
service.  

C.	Conclusion

For all the foregoing reasons, the claims for service 
connection currently on appeal must be denied.  

The Board has considered the veteran's assertions in reaching 
its decisions on these claims.  However, since the veteran is 
a layperson without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter, including the diagnosis of a disability, 
or a medical opinion linking a current disability to his 
military service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine in adjudicating the claims for 
service connection for PTSD and for a low back disability.  
However, in the absence of competent and persuasive evidence 
establishing that the criteria for service connection are met 
for either claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49,  53-56 (1990). 


ORDER

Service connection for PTSD is denied.

Service connection for a low back disability is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



